      Case 2:17-cv-10721-JTM-JVM Document 186 Filed 01/28/20 Page 1 of 7



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON; MARC
 MITCHELL; LAZONIA BAHAM; JANE
 DOE; TIFFANY LACROIX; FAYONA                       Civil Action No. 17-10721
 BAILEY; JOHN ROE; and SILENCE IS
 VIOLENCE,                                          Section H
                                                    Judge Jane Triche Milazzo
        Plaintiffs,
                                                    Division 1
 v.                                                 Magistrate Judge Janis van Meerveld

 LEON CANNIZZARO, in his official
 capacity as District Attorney of Orleans
 Parish and in his individual capacity;
 GRAYMOND MARTIN; DAVID PIPES;
 IAIN DOVER; JASON NAPOLI; ARTHUR
 MITCHELL; TIFFANY TUCKER;
 MICHAEL TRUMMEL; MATTHEW
 HAMILTON; INGA PETROVICH; LAURA
 RODRIGUE; SARAH DAWKINS; and
 JOHN DOE, in their individual capacities,

        Defendants.


       OPPOSITION TO PLAINTIFFS’ MOTION FOR A PROTECTIVE ORDER

       The Defendants, through their undersigned counsel, respectfully submit this memorandum

in opposition to the Plaintiffs’ motion seeking entry of the proposed protected order attached to

their motion. Doc. No. 183.

I.     Introduction and Relevant Background

       The Defendants do not oppose the entry of a reasonable protective order in this matter.

Indeed, citing the absence of a protective order, the Plaintiffs have delayed for months the

production of documents that are directly relevant to the allegations of their Second Amended

Complaint. Attached as Exhibit A to this opposition is a protective order that the Defendants




                                               1
      Case 2:17-cv-10721-JTM-JVM Document 186 Filed 01/28/20 Page 2 of 7



proposed in November 2019.1 This order is very similar to the protective order entered in the

matter entitled Robert Jones v. Leon Cannizzaro, Jr., et al., Civil Action No. 18-00503 (E.D. La.,

Sec. H), which has not required additional judicial intervention in that matter to address

confidentiality issues. See Exhibit B, Stipulated Protective Order in Robert Jones matter.

       The Plaintiffs, however, seek certain provisions that are atypical to protective orders,

inappropriate considering the parties to this case, and unworkable. In an effort to justify those

provisions, the Plaintiffs offer only the now-familiar rhetoric of their Second Amended Complaint,

a one-sided article from a British newspaper, and a 240-page transcript concerning a recusal

motion in an unrelated criminal matter (in which the motion to recuse the District Attorney’s Office

was denied). Those efforts do not meet the good-cause requirement of Rule 26(c)(1). Two brief

considerations add necessary perspective to the Plaintiffs’ efforts.

       First, unlike a typical private party in civil litigation, the District Attorney’s Office is a

branch of the government that shares responsibility for enforcing the laws of the State and

protecting the public. Under the Louisiana Constitution, the District Attorney has “charge of every

criminal prosecution by the state in his district.” LA. CONST. Art. V, § 26(B). Louisiana law,

moreover, requires a district attorney to make reasonable efforts to interview crime victims in a

private setting prior to trial. See LA. REV. STAT. § 46:1844(C). Although the Plaintiffs take issue

with the Defendants’ alleged efforts to discharge their duties, a protective order under Rule 26 is

not an appropriate vehicle to impose future restrictions on the exercise of the District Attorney’s

duties under Louisiana law.




1
  The Defendants proposed the content of the protective order on November 20, 2019, and
circulated the proposed Exhibit A to the protective order on December 27, 2019.


                                                 2
      Case 2:17-cv-10721-JTM-JVM Document 186 Filed 01/28/20 Page 3 of 7



       Second, the Plaintiffs’ suggestion that an unprecedented non-disclosure provision is

necessary to protect Plaintiff Jane Doe from embarrassment and “threatening behavior” is

unfortunate and baseless. According to her Second Amended Complaint, Ms. Doe “is the victim

of molestation of a juvenile and child pornography involving a juvenile.” Doc. No. 52 at ¶ 287.2

The District Attorney’s efforts to bring her abuser (who was her stepfather) to justice resulted in a

guilty plea in December 2017. See id. at ¶ 301. Ms. Doe’s mother did not want the prosecution

to proceed, and that made for a challenging situation. But the District Attorney was not willing to

ignore the disturbing crimes that had occurred, and the state district court ultimately ordered a

meeting between Ms. Doe and prosecutors. See id. at ¶ 298.

       According to Ms. Doe’s own allegations, however, the District Attorney’s Office was

“persistent” in its attempts to speak privately with her. See id. at ¶ 289. In this case, moreover,

when they needed to file documents from the state-court proceedings to refute incorrect allegations

in Ms. Doe’s Second Amended Complaint, the Defendants made additional redactions of those

public records to preserve Ms. Doe’s anonymity. See Doc. No. 63-1 at 7 (and exhibits referenced

therein). When they propounded discovery to Ms. Doe in this case, the Defendants volunteered

their willingness to enter into a reasonable protective order because of the sensitive nature of the

offenses committed against Ms. Doe. And, although this case has been pending for well over two

years, the Plaintiffs do not cite a single example in their motion of any actual or threatened

improper disclosure by the Defendants of information concerning Ms. Doe. The Defendants have



2
  Despite the clarity of these allegations in the Second Amended Complaint, the Plaintiffs assert
in the memorandum supporting their motion for protective order that Ms. Doe “was named as a
victim of child sexual abuse in a criminal case in Orleans Parish.” R. Doc. 183-1 at 4. This marked
shift in description (from “victim” to someone “named as a victim”) suggests that the Plaintiffs
may have objectives for their proposed protective order that they have not shared with the
Defendants or the Court.


                                                 3
      Case 2:17-cv-10721-JTM-JVM Document 186 Filed 01/28/20 Page 4 of 7



not revealed Ms. Doe’s identity to the public, nor did they oppose Ms. Doe’s request to proceed

by pseudonym in this lawsuit. Accordingly, the Plaintiffs’ suggestions that the Defendants are

insensitive to Ms. Doe’s privacy interests are not fair or supportable.

II.    The Plaintiffs’ proposed order includes atypical, unworkable, and unlawful terms.

       Contrary to the statement in their supporting memorandum, the Plaintiffs’ proposed

protective order does contain “unusual or surprising terms.” R. Doc. 183-1 at 4. In particular,

Section C of the proposed order contains confusing and atypical provisions governing challenges

to confidentiality designations, and the “Non-Disclosure” provision that the Plaintiffs propose

concerning Plaintiff Jane Doe is unlawful.

       First, without explanation, Section 6 allows for a challenge to a party’s “failure to

designate” something as confidential. R. Doc. 183-2 at 4. This provision, which implies the

existence of some undefined and unclear duty to designate material as confidential—before

producing in response to the opposing party’s own discovery requests—is not typical of protective

orders and could lead to wasteful motion practice. Because they offer no explanation for this

provision, the Plaintiffs have not shown good cause for including it.

       Second, the Plaintiffs propose shifting the customary burden in a challenge proceeding

such that the “Challenging Party [must] establish that the material is not entitled to protection.”

Id. This proposal is improper. Under Rule 26, the party seeking a protective order has the burden

of demonstrating good cause, and so-called “blanket” protective orders typically observe that Rule

26 places the burden on the party seeking or claiming protection. See, e.g., Ex. B at §14.

       Third, Section 16 of the Plaintiffs’ proposed order is a vague “Non-Disclosure” provision

concerning Ms. Doe that the Plaintiffs themselves admit is “not standard to civil cases.” R. Doc.

183-1 at 6. The operative provision of that section is as follows: “[T]he parties will take care not




                                                 4
      Case 2:17-cv-10721-JTM-JVM Document 186 Filed 01/28/20 Page 5 of 7



to disclose any PII (including the true name) of the Plaintiff Jane Doe whatsoever, regardless of

the information’s origin, to any person who is not of counsel to the case or a party to the case.” R.

Doc. 183-2 at 7 (emphasis in original). Setting aside the irony of the ACLU’s advocating for an

unlawful prior restraint on speech, there are several practical problems with this provision. Other

than her “true name,” the Plaintiffs do not define the personally identifying information (or “PII”)

of Ms. Doe that would be prohibited from disclosure. In the extraordinary cases in which prior

restraints have been found permissible, the restrictions were well-defined and narrowly tailored.

Furthermore, protective orders usually address information that is first exchanged in discovery in

the litigation pending before the Court. See Fed. R. Civ. Proc. 26(c)(1). In this instance, the

District Attorney’s Office has had information about Ms. Doe for years by virtue of its prosecution

for the offenses committed against her. The Plaintiffs cite no authority that supports broad

limitations on the District Attorney’s use of such information in the day-to-day discharge of his

duties or to defend against the civil claims asserted by Ms. Doe. Indeed, the language proposed

by the Plaintiffs is so broad that it might limit the Defendants’ use of information in state post-

conviction proceedings initiated by Ms. Doe’s abuser. Imposing such limitations would be bad

policy considering the District Attorney’s constitutional duties under Louisiana law, and, more

importantly, there is no legal support for such restrictions.

       To be sure, protective orders that purport to restrict the dissemination of information

learned outside the discovery process are subject to the “rigorous standards by which we judge

prior restraints of speech.” Rodgers v. U.S. Steel Corp., 536 F.2d 1001, 1006–07 (3d Cir. 1976).

The cases cited by Plaintiffs do not come close to supporting the blanket restraint that they propose.

Santos-Lemos v. Tasch, LLC, 313 F. Supp. 3d 717 (E.D. La. 2018), was a class-action in which

Chief Magistrate Judge Roby determined that a narrowly-tailored protective order governing




                                                  5
       Case 2:17-cv-10721-JTM-JVM Document 186 Filed 01/28/20 Page 6 of 7



communications with potential class members was appropriate based on evidence of the

defendant’s improper communications with such potential members. In this case, the Plaintiffs

have not provided a shred of evidence that the Defendants have disclosed or will attempt to disclose

personally identifying information of Ms. Doe. Also of no support for the exceptional relief

requested by the Plaintiffs is Seattle Times Co. v. Rhinehart, 467 U.S. 20 (1984). In that case, the

Court noted expressly that the protective order at issue did not include information learned outside

the discovery process. See id. at 33–34. The Plaintiffs have not met the rigorous burden that must

be met to essentially enjoin future speech.

III.    The protective order proposed by the Defendants strikes a fair, appropriate balance
        among the relevant interests._______________________________________________

        As the Defendants advised from the outset, they do not oppose a reasonable protective

order that would allow Ms. Doe to provide and claim protection for previously undisclosed

information. In their own proposed protective order, the Defendants proposed—and the Plaintiffs

rejected—two reasonable provisions that both address the privacy concerns raised by Plaintiffs

and reflect the law generally forbidding prior restraints of speech, the background of Ms. Doe’s

allegations, and the District Attorney’s responsibilities under Louisiana law:

        8.      This Order is intended to apply only to documents, information, and
        materials produced during discovery in this action. This Order shall not restrict any
        party’s right or ability to use or disclose, as it so chooses, (i) its own Protected
        Material, (ii) documents, information, or materials that it possessed before the
        commencement of discovery in this action, or (iii) documents, information, or
        materials it acquires independently of formal discovery in this action.

        ***

        20.    Nothing in this Order shall in any way limit or impair the right of the
        Orleans Parish District Attorney’s office to use or disclose to any law enforcement
        agency Protected Material regarding a potential violation of the law, for legitimate
        law enforcement purposes or pursuant to a statutory or regulatory obligation,
        without notice to any party.




                                                 6
      Case 2:17-cv-10721-JTM-JVM Document 186 Filed 01/28/20 Page 7 of 7



As Exhibit B demonstrates, such provisions have been entered in other cases involving the District

Attorney’s Office that are pending in this very section, and they are consistent with the customary

provisions of “blanket” protective orders entered under the authority granted by Rule 26. See

Exhibit B at §§ 10, 19. The Plaintiffs have not shown good cause to depart from well-settled

principles and practices governing protective orders.

       For these reasons, the Defendants respectfully request that the Plaintiffs’ motion be denied

and that the Court enter the protective order attached as Exhibit A to this opposition.



                                                        Respectfully submitted,

  /s/ Robert L. Freeman, Jr.                             /s/ W. Raley Alford, III
 Robert L. Freeman, Jr., 21596                          Richard C. Stanley, 8487
 OFFICE OF THE DISTRICT ATTORNEY,                       W. Raley Alford, III, 27354
 PARISH OF ORLEANS                                      Matthew J. Paul, 37004
 619 South White Street                                 STANLEY, REUTER, ROSS, THORNTON
 New Orleans, Louisiana 70119                            & ALFORD, LLC
 Telephone: (504) 822-2414, ext. 2877                   909 Poydras Street, Suite 2500
 Facsimile: (504) 827-6393                              New Orleans, Louisiana 70112
                                                        Telephone: (504) 523-1580
 Thomas J. Barbera, 18719                               Facsimile: (504) 524-0069
 LAW OFFICE OF THOMAS J. BARBERA
 1010 Common Street, Suite 3000                         Counsel for Leon Cannizzaro (in his
 New Orleans, Louisiana 70119                           individual capacity); Graymond Martin;
 Telephone: (504) 931-0662                              David Pipes; Iain Dover; Jason Napoli;
 Facsimile: (504) 581-7083                              Arthur Mitchell; Tiffany Tucker; Michael
                                                        Trummel; Matthew Hamilton; Inga
 Counsel for Leon Cannizzaro (in his                    Petrovich; Laura Rodrigue; and Sarah
 official capacity as Orleans Parish                    Dawkins
 District Attorney)




                                                 7
